Order and judgment (one paper), Supreme Court, New York County (Eve Preminger, J.), entered July 26, 1989, dismissing the petition brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Petitioner, a caseworker with the Department of Social Services (DSS) who passed a civil service examination for possible promotion to the position of Supervisor I (welfare), alleged on information and belief that he was not promoted because he engaged in union activities. In response to the respondents’ motion to dismiss, petitioner submitted an attorney’s affidavit which failed to satisfy the petitioner’s burden of presenting legal and competent evidence of a deprivation of petitioner’s rights, or bad faith or arbitrary action on respondents’ part, in order to raise a triable issue of fact (Matter of York v McGuire, 99 AD2d 1023, affd 63 NY2d 760). Accordingly, the respondents’ motion to dismiss was properly granted. Concur—Murphy, P. J., Carro, Kupferman, Asch and Kassal, JJ.